EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended July 25, 2014 Current Month Rolling Performance* Rolling Risk Metrics* (August 2009 – July 2014) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A 0.9% 0.8% -4.1% -2.6% -7.4% -4.6% 1.3% -4.6% 10.3% -28.6% -0.4 -0.6 B** 0.9% 0.7% -4.5% -3.2% -8.0% -5.2% 0.6% -5.2% 10.3% -29.9% -0.5 -0.7 Legacy 1*** 0.9% 0.9% -3.0% -0.6% -5.4% -2.7% N/A -2.7% 10.1% -23.7% -0.2 -0.4 Legacy 2*** 0.9% 0.9% -3.1% -0.8% -5.7% -3.0% N/A -3.0% 10.1% -24.4% -0.3 -0.4 Global 1*** 0.9% 0.9% -2.8% -0.2% -4.7% -3.5% N/A -3.5% 9.7% -21.9% -0.3 -0.5 Global 2*** 0.9% 0.9% -2.9% -0.4% -4.9% -3.8% N/A -3.8% 9.7% -22.4% -0.4 -0.5 Global 3*** 0.9% 0.8% -3.8% -2.0% -6.5% -5.5% N/A -5.5% 9.7% -27.9% -0.5 -0.7 S&P 500 Total Return Index**** 0.0% 1.0% 8.2% 19.8% 17.8% 17.4% 8.3% 17.4% 13.1% -16.3% Barclays Capital U.S. Long Gov Index**** 0.8% 1.6% 13.9% 10.1% 7.8% 7.6% 7.2% 7.6% 11.2% -15.5% * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 28% 28% Energy 7% Short Heating Oil 1.7% Short 7% Short Heating Oil 1.7% Short Natural Gas 1.6% Short Natural Gas 1.6% Short Grains/Foods 12% Short Sugar 2.3% Short 12% Short Sugar 2.3% Short Wheat 2.2% Short Wheat 2.2% Short Metals 9% Long Zinc LME 1.5% Long 9% Long Zinc LME 1.5% Long Aluminum 1.4% Long Aluminum 1.4% Long FINANCIALS 72% 72% Currencies 25% Long $ Euro 3.0% Short 25% Long $ Euro 3.0% Short British Pound 2.6% Long British Pound 2.6% Long Equities 23% Long S&P 500 5.0% Long 23% Long S&P 500 5.0% Long Nasdaq 2.3% Long Nasdaq 2.4% Long Fixed Income 24% Long Bunds 4.5% Long 24% Long Bunds 4.5% Long U.S. Treasury Bonds 2.9% Long U.S. Treasury Bonds 2.9% Long Market Commentary (Largest price movements within each sector) Sector/Market Energy Natural gas markets finished lower for the sixth consecutive week as mild weather in the U.S. and elevated domestic supplies created downward pressure on prices.Crude oil markets fell following forecasts for ongoing strong supplies and on news another key Libyan port was set to reopen. Grains/Foods Soybean and wheat prices rallied on speculation upcoming dry weather for the Midwest will stress crops and reduce crop yields.Coffee prices moved nearly 5% higher after the industry reported the recent droughts in Brazil have had an adverse effect on the quality of this year’s crop.Cocoa prices also moved higher because of concerns heavy rain in West Africa will delay harvesting. Metals Precious metals markets fell due to strong U.S. home sales data and speculation the U.S. Federal Reserve may further scale back its stimulus initiatives.Prices also came under pressure due to reduced demand for safe-haven assets.Copper markets rallied nearly 2% in response to bullish data about Chinese manufacturing activities and upbeat economic indicators from the U.S. Currencies The euro fell to an eight-month low after German investor confidence data was weak and fueled concerns about Eurozone economic growth.The New Zealand dollar fell over 1% versus its U.S. counterpart after the Reserve Bank of New Zealand signaled there may be further monetary intervention.The Canadian dollar declined to a five-week low after the Bank of Canada reduced its forecast for the nation’s growth. Equities The Japanese Nikkei 225 Index rallied in response to upbeat earnings reports and a weaker Japanese yen.Hong Kong’s Hang Seng Index rose over 3%, propelled higher by bullish Chinese Manufacturing Data.Germany’s DAX index fell as weak investor sentiment data and concerns surrounding the impact of the conflict in Ukraine fostered liquidations. Fixed Income Investors drove U.S. Treasury and German Bund markets higher because of weakness in the North American and Eurozone equity markets and concerns the tensions in Ukraine may soon worsen. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
